Case 8:20-cv-00043-JVS-ADS Document 67-1 Filed 04/08/20 Page 1 of 7 Page ID #:397




 1   COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
 2   Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
 3   E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
 4   1700 G Street, NW
     Washington, D.C. 20552
 5   Fax: (202) 435-5471
 6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
 7   Phone: (415) 844-9787
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
12
13   Bureau of Consumer Financial Protection, )             Case No.: 8-20-cv-00043-JVS-ADS
                                              )
14                    Plaintiff,              )             MEMORANDUM IN SUPPORT OF
                                              )             PLAINTIFF’S MOTION TO EXTEND
15               vs.                          )             TIME TO SERVE DEFENDANTS
                                              )             FRANK ANTHONY SEBREROS AND
16   Chou Team Realty, LLC et al.,            )             ASSURE DIRECT SERVICES, INC.
                                              )
17                    Defendants.             )
                                              )
18                                            )
19
20         Pursuant to Fed. R. Civ. P. 4(m), Plaintiff Bureau of Consumer Financial
21   Protection (“Bureau”) respectfully moves for a 30-day extension of time to
22   serve summonses and the Complaint and on Defendants Frank Anthony
23   Sebreros (“Sebreros”) and Assure Direct Services, Inc. (“ADS, Inc.”)
24   (collectively, “Defendants”). As explained in this memorandum and the
25
26
27
28
                   MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO EXTEND TIME TO SERVE
                   DEFENDANTS FRANK ANTHONY SEBREROS AND ASSURE DIRECT SERVICES, INC.
                                                   1
Case 8:20-cv-00043-JVS-ADS Document 67-1 Filed 04/08/20 Page 2 of 7 Page ID #:398




 1   supporting declarations,1 the Bureau has diligently attempted to serve
 2   Defendants, but has been unsuccessful. The 90-day period to serve Defendants
 3   under Rule 4(m) ends on April 8, 2020. A 30-day extension of time would
 4   permit the Bureau to make further service attempts before, if necessary, seeking
 5   leave from the Court to effectuate service in an alternative manner.
 6                                       BACKGROUND
 7         The Bureau filed this action on January 9, 2020 against twenty-six
 8   defendants and relief defendants. The Bureau has served all defendants except
 9   Sebreros and ADS, Inc.
10         Sebreros is the designated agent for service of process for ADS, Inc.2 On
11   January 15, 2020, the clerk issued summonses for Sebreros (in his capacity as
12   an individual defendant) and for ADS, Inc. (listing Sebreros as its registered
13   agent).3 The Bureau learned during its investigation that ADS, Inc. ceased
14   operations around September 2017.4 ADS Inc.’s status is currently listed as
15   suspended on the California Secretary of State website, and it has not updated
16   its service address since it originally registered in August 2016.5 Its service
17   address is a mailbox at a UPS store.6 A process server who visited the UPS
18
19
     1
20     The Bureau is filing declarations by its counsel Colin Reardon (“Reardon
     Decl.”) and its investigator Dani Schneider (“Schneider Decl.”), and affidavits
21
     by two process servers (“Harrigan Aff.” and “Alvarado Aff.”). The Bureau
22   requests permission to be relieved from Local Rule 5-4.3.4(a)(3)’s requirement
     that Schneider’s declaration include a hand-signature. See Schneider Decl. ¶ 6.
23   2
       Reardon Decl. ¶ 5 and Exs. A and B. Sebreros was also ADS, Inc.’s president
24   and owner. Compl. ¶ 44.
     3
       ECF 13-1, 13-11.
25   4
       Reardon Decl. ¶ 7.
26   5
       Reardon Decl. ¶ 6 and Ex. B.
     6
27     Alvarado Aff. ¶ 16.

28
                    MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO EXTEND TIME TO SERVE
                    DEFENDANTS FRANK ANTHONY SEBREROS AND ASSURE DIRECT SERVICES, INC.
                                                    2
Case 8:20-cv-00043-JVS-ADS Document 67-1 Filed 04/08/20 Page 3 of 7 Page ID #:399




 1   Store on April 3, 2020, was told that Sebreros and ADS, Inc. no longer receive
 2   mail there.7
 3         Because ADS, Inc. has ceased operations, the Bureau has sought to serve
 4   Defendants at home addresses associated with Sebreros. In January 2020, a
 5   Bureau investigator identified three addresses in Orange County, California,
 6   recently associated with Sebreros: an apartment in Irvine (“Irvine Apartment”)
 7   and two different apartments located at the same street address in Santa Ana
 8   (“Santa Ana Apartments #1 and #2”).8
 9         Process servers retained by the Bureau have attempted to serve
10   Defendants at each of these three addresses. A process server attempted service
11   at the Irvine Apartment on January 23 and 24, and again on April 3, 4, and 6.9
12   During the attempts in January, the process server was not allowed to go up to
13   the apartment by the building’s staff.10 During the attempts in April, the
14   process server knocked on the apartment’s door, which was not answered.11
15         The process server made six attempts to serve the Defendants at Santa
16   Ana Apartment #1 between January 24 and January 30, 2020.12 While
17   attempting service on January 30, 2020, the process server spoke to an
18   individual in the apartment’s leasing office who said that Sebreros did not
19
20
     7
       Alvarado Aff. ¶ 16.
21   8
       Schneider Decl. ¶ 4. The Bureau’s memorandum and supporting papers do
22   not identify the full home addresses where it has attempted to serve Defendants,
     which would need to be redacted under Local Rule 5.2-1, and instead identify
23
     the city for each address. The Bureau will submit a supplemental filing under
24   seal identifying each full home address if the Court desires.
     9
       Harrigan Aff. ¶¶ 8-9; Alvarado Aff. ¶¶ 18-20.
25   10
        Harrigan Aff. ¶¶ 8-9.
26   11
        Alvarado Aff. ¶¶ 18-20.
     12
27      Harrigan Aff. ¶¶ 11-14.

28
                    MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO EXTEND TIME TO SERVE
                    DEFENDANTS FRANK ANTHONY SEBREROS AND ASSURE DIRECT SERVICES, INC.
                                                    3
Case 8:20-cv-00043-JVS-ADS Document 67-1 Filed 04/08/20 Page 4 of 7 Page ID #:400




 1   reside in Santa Ana Apartment #1.13 But the individual gave the process server
 2   reason to believe that Sebreros resided in Santa Ana Apartment #2, which was
 3   part of the same apartment complex.14
 4         The process server then attempted service at Santa Ana Apartment #2,
 5   where he spoke to an individual named Steve Ortega.15 Ortega claimed to have
 6   never heard of Sebreros.16 Evidence gathered during the Bureau’s
 7   investigation, however, indicates that Ortega is Sebreros’ brother.17
 8         The process server made three additional service attempts at Santa Ana
 9   Apartment #2 between January 31 and February 2, 2020.18 A process server
10   returned to the apartment on February 27 and February 28, 2020.19 On the latter
11   date, the building’s leasing office informed the process server that the unit was
12   vacant and that the previous tenants had moved out. 20
13         Because it appeared that Sebreros had moved, the Bureau then directed
14   its process server to perform a skip trace to identify his new residence.21 The
15   skip trace did not identify any new address for Sebreros.22 The skip trace also
16   sought to identify addresses associated with Sebreros’ two brothers, Steve
17   Ortega and Aaron Sebreros, on the theory that Sebreros might be living with
18   them. The skip trace did not identify any new addresses for Ortega.23 The skip
19
     13
20      Harrigan Aff. ¶ 14.
     14
        Harrigan Aff. ¶ 14.
21   15
        Harrigan Aff. ¶ 15.
     16
22      Harrigan Aff. ¶ 15.
     17
        Reardon Decl. ¶ 11 and Ex. C.
23   18
        Harrigan Aff. ¶¶ 16-17.
24   19
        Alvarado Aff. ¶¶ 8-9.
     20
        Alvarado Aff. ¶ 9.
25   21
        Reardon Decl. ¶ 12.
26   22
        Reardon Decl. ¶ 13.
     23
27      Reardon Decl. ¶ 14.

28
                    MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO EXTEND TIME TO SERVE
                    DEFENDANTS FRANK ANTHONY SEBREROS AND ASSURE DIRECT SERVICES, INC.
                                                    4
Case 8:20-cv-00043-JVS-ADS Document 67-1 Filed 04/08/20 Page 5 of 7 Page ID #:401




 1   trace indicated that Aaron Sebreros likely lived at an address in Long Beach,
 2   California.24 On March 29 and 31, 2020, a process server attempted to serve
 3   Defendants at that Long Beach address.25 An individual who was entering the
 4   property told the process server that she has never heard of Sebreros.26
 5            In addition to attempting to serve Defendants through process servers, the
 6   Bureau has made several attempts to contact Sebreros informally to arrange
 7   service. On January 15, 2020, Bureau counsel left a voicemail for Sebreros at
 8   a phone number associated with him, referencing this lawsuit and requesting
 9   that he contact the Bureau.27 On April 3, 2020, the Bureau called the same
10   number again and it was disconnected.28 That same day, the Bureau also called
11   three other numbers associated with Sebreros that the Bureau identified through
12   additional investigation; two were out of service, and the Bureau left a
13   voicemail at the third.29 On that day, the Bureau also emailed a copy of the
14   Complaint and summonses to an email address associated with Sebreros.30 The
15   Bureau has not received any response from Sebreros to its efforts to reach
16   him.31
17                                           ARGUMENT
18            Rule 4(m) of the Federal Rules of Civil Procedure provides that a
19   summons and complaint shall be served on a defendant within 90 days after the
20   filing of the complaint. If the deadline is not met, the Rule requires a court to
21
     24
22      Reardon Decl. ¶ 15.
     25
        Alvarado Aff. ¶¶ 11-13.
23   26
        Alvarado Aff. ¶ 13.
24   27
        Reardon Decl. ¶ 17; Schneider Decl. ¶ 5.
     28
        Reardon Decl. ¶ 17.
25   29
        Reardon Decl. ¶ 18; Schneider Decl. ¶ 5.
26   30
        Reardon Decl. ¶ 19 and Ex. D.
     31
27      Reardon Decl. ¶ 20.

28
                      MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO EXTEND TIME TO SERVE
                      DEFENDANTS FRANK ANTHONY SEBREROS AND ASSURE DIRECT SERVICES, INC.
                                                      5
Case 8:20-cv-00043-JVS-ADS Document 67-1 Filed 04/08/20 Page 6 of 7 Page ID #:402




 1   direct that service be made within an additional specified time if the plaintiff
 2   shows good cause for the failure to serve.32 In addition, even where the plaintiff
 3   has not established good cause, the court “may extend time for service upon a
 4   showing of excusable neglect.”33
 5         When Rule 4(m) was amended to shorten the service period from 120
 6   days to 90 days in 2015, it was envisioned that shortening the period for service
 7   would increase the frequency of occasions to extend time, and that additional
 8   time may be needed if “a defendant is difficult to serve.”34 That circumstance is
 9   present here.
10         Since filing the Complaint, the Bureau has expended considerable
11   resources to attempt to serve Sebreros and ADS, Inc. As discussed above,
12   ADS, Inc. is no longer operational and appears to have failed to properly update
13   its service address with the California Secretary of State. The Bureau’s efforts
14   to serve Sebreros personally have included 18 attempts to serve him at five
15   addresses; research by a Bureau investigator to identify his address;
16   performance of a skip trace by a process server; and attempts to contact
17   Sebreros by phone and email. None of these efforts succeeded. Accordingly, the
18   Defendants have been difficult to serve, and the Bureau submits that good cause
19   exists to extend the period of service by 30 days.35
20
21   32
        Fed. R. Civ. P. 4(m).
     33
22      Lemoge v. United States, 587 F.3d 1188, 1198 (9th Cir. 2009).
     34
        See Fed. R. Civ. P. Rule 4(m) advisory committee’s note to 2015 amendment;
23   see also Fodrey v. City of Rialto, No. 5:18-cv-02434-SJO-SPX, 2019 WL
24   2871158, at *2 (C.D. Cal. Apr. 23, 2019) (citing advisory committee note).
     35
        See Skazel v. Anderson, No. CV 18-3669, 2018 WL 6167915, at *2 (C.D.
25   Cal. 2018) (plaintiff established good cause where defendants were served a
26   few months after the deadline for service); Fodrey, 2019 WL 2871158, at *4-5
     (good cause existed where plaintiff served defendants “a little over a month
27   after the end of the 90 day period permitted under Rule 4(m)”).
28
                     MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO EXTEND TIME TO SERVE
                     DEFENDANTS FRANK ANTHONY SEBREROS AND ASSURE DIRECT SERVICES, INC.
                                                     6
Case 8:20-cv-00043-JVS-ADS Document 67-1 Filed 04/08/20 Page 7 of 7 Page ID #:403




 1                                       CONCLUSION
 2         The Bureau respectfully requests that the Court enter an order extending
 3   the Bureau’s time to serve Sebreros and ADS, Inc. by 30 days.
 4
 5   Dated: April 8, 2020                         Respectfully Submitted,
 6                                                /s/ Colin Reardon        __
                                                  Colin Reardon (pro hac vice)
 7                                                E. Vanessa Assae-Bille (pro hac vice)
                                                  Leanne E. Hartmann
 8
                                                  Bureau of Consumer Financial Protection
 9                                                1700 G Street, NW
                                                  Washington, D.C. 20552
10
                                                  Attorneys for Plaintiff Bureau of
11                                                Consumer Financial Protection
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                   MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO EXTEND TIME TO SERVE
                   DEFENDANTS FRANK ANTHONY SEBREROS AND ASSURE DIRECT SERVICES, INC.
                                                   7
